UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10 /31 Date of reporting period: 1/31/11 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - DREYFUS DIVERSIFIED GLOBAL FUND - DREYFUS DIVERSIFIED INTERNATIONAL FUND - DREYFUS DIVERSIFIED LARGE CAP FUND - DREYFUS EMERGING ASIA FUND - DREYFUS GREATER CHINA FUND - DREYFUS SATELLITE ALPHA FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified Global Fund January 31, 2011 (Unaudited) Registered Investment Companies101.2% Shares Value ($) Dreyfus Global Equity Income Fund, Cl. I a Dreyfus Global Sustainability Fund, Cl. I a Dreyfus Worldwide Growth Fund, Cl. I a Global Stock Fund, Cl. I a Total Investments (cost $495,222) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. At January 31, 2011, the aggregate cost of investment securities for income tax purposes was $495,222. Net unrealized appreciation on investments was $76,493 of which $76,493 related to appreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Mutual Funds: Foreign  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2011 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Mutual Funds 571,715 - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2011. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Diversified International Fund January 31, 2011 (Unaudited) Registered Investment Companies99.6% Shares Value ($) Dreyfus Emerging Asia, Cl. I 806,123 a,b 9,633,166 Dreyfus Emerging Markets Fund, Cl. I 2,480,109 b 32,663,039 Dreyfus International Equity Fund, Cl. I 3,317,821 b 95,652,793 Dreyfus International Value Fund, Cl. I 8,123,566 b 99,026,273 Dreyfus/Newton International Equity Fund, Cl. I 4,576,188 b 80,540,912 International Stock Fund, Cl. I 7,061,309 b 96,669,323 Total Investments (cost $353,048,833) % Cash and Receivables (Net) .4 % Net Assets % a Non-income producing security. b Investment in affiliated mutual fund. At January 31, 2011 the aggregate cost of investment securities for income tax purposes was $353,048,833. Net unrealized appreciation on investments was $61,136,673 of which $61,136,673 related to appreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2011 in valuing the fund's investments: Level 2 - Other Level 1 - Unadjusted Significant Observable Level 3 -Significant Assets ($) Quoted Prices Inputs Unobservable Inputs Total Investments in Securities: Mutual Funds 414,185,506 - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2011. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Diversified Large Cap Fund January 31, 2011 (Unaudited) Registered Investment Companies100.4% Shares Value ($) Dreyfus Research Growth Fund, Cl. Z 113,792 a 1,073,060 Dreyfus Strategic Value Fund, Cl. I 34,745 a 1,017,688 Dreyfus U.S. Equity Fund, Cl. I 37,972 a 515,272 Dreyfus/The Boston Company Large Cap Core Fund, Cl. I 14,839 a 520,559 Total Investments (cost $2,649,796) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. At January 31, 2011, the aggregate cost of investment securities for income tax purposes was $2,649,796. Net unrealized appreciation on investments was $476,783 of which $476,783 related to appreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2011 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Mutual Funds 3,126,579 - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2011. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Emerging Asia Fund January 31, 2011 (Unaudited) Common Stocks92.4% Shares Value ($) China29.7% AsiaInfo-Linkage 159,300 a 3,418,578 AviChina Industry & Technology, Cl. H 3,300,000 a 1,570,290 Beijing Capital Land, Cl. H 4,428,000 1,470,955 Bengang Steel Plates, Cl. B 5,018,024 2,574,451 China Valves Technology 367,985 a 2,686,291 Chongqing Machinery & Electric, Cl. H 10,856,000 3,689,841 Hollysys Automation Technologies 124,900 a 2,004,645 Hunan Non-Ferrous Metal, Cl. H 12,406,000 4,869,060 Inspur International 54,905,000 4,718,225 RDA Microelectron, ADR 17,000 228,480 Shanghai Friendship Group, Cl. B 2,209,401 4,772,306 Shenji Group Kunming Machine Tool, Cl. H 3,036,000 2,071,597 Travelsky Technology, Cl. H 2,960,000 2,976,458 Visionchina Media, ADR 587,400 a 2,555,190 Hong Kong17.4% AIA Group 1,614,000 4,440,407 China Foods 2,200,000 1,351,606 CIMC Enric Holdings 6,890,000 a 2,916,252 Lifestyle International Holdings 1,839,000 4,566,454 Samling Global 19,006,000 1,487,005 Sunny Optical Technology Group 12,085,000 3,549,557 Zhuzhou CSR Times Electric, Cl. H 1,289,000 4,959,822 India25.3% Balrampur Chini Mills 2,650,000 4,072,261 Brushman India, GDR 300,000 a 33,900 Coal India 550,000 3,641,908 Country Club India 2,516,353 698,835 Engineers India 570,000 3,501,198 Hinduja Ventures 200,000 1,366,805 IFCI Jai Balaji Industries Punjab & Sind Bank Reliance Infrastructure Srei Infrastructure Finance Tata Motors Unitech XL Energy a Indonesia6.1% Berlian Laju Tanker Lippo Karawaci Timah Malaysia1.9% KNM Group a Petronas Chemicals Group Singapore2.1% Ezra Holdings South Korea4.7% ELK a Iljin Display a Thailand5.2% Big C Supercenter, NVDR Khon Kaen Sugar Industry, NVDR Land & Houses Land & Houses, NVDR Minor International, NVDR Total Common Stocks (cost $110,878,611) Number of Warrants8.0% Warrants Value ($) India.3% Magma Fincorp (10/24/12) 330,963 a,b,c Luxembourg2.4% Microsec Fianacial Services (5/5/14) a Prime Focus (10/24/12) a,b Singapore.0% Golden Agri-Resources (7/23/12) a Sri Lanka1.3% John Keells Holdings (1/20/15) b Vietnam4.0% Kinh Bac City Development Share Holding (5/5/14) a,b Petrovietnam Drilling and Well Services (1/11/17) a,b Petrovietnam Fertilizer & Chemical (6/18/18) a,b Petrovietnam General Services (5/5/14) a,b Pha Lai Thermal Power (1/17/12) 927,580 a,b,c Saigon Securities (1/17/12) 514,860 a,b,c Vietnam Dairy Products (1/20/15) b Total Warrants (cost $13,978,440) Total Investments (cost $124,857,051) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts GDR - Global Depository Receipts NVDR - Non Voting Depository Receipts a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At January 31, 2011, the value of this security amounted to $ 9,766,654 or 7.3% of net assets. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2011, these securities had a market value of $1,796,172 or 1.3% of net assets. At January 31, 2011, the aggregate cost of investment securities for income tax purposes was $124,857,051. Net unrealized appreciation on investments was $9,153,820 of which $23,855,224 related to appreciated investment securities and $14,701,404 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Industrial Financial Information Technology Consumer Discretionary Materials Consumer Staples Energy Utilities  Based on net assets. At January 31, 2011, the fund held the following forward foreign currency exchange contracts: (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: Hong Kong Dollar, Expiring 2/1/2011 1,200,000 153,915 153,912 3 Malaysian Ringgit, Expiring 2/7/2011 1,460,000 474,026 476,890 (2,864 ) Gross Unrealized Appreciation 3 Gross Unrealized Depreciation ) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2011 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 123,409,127 - - Warrants+ 835,090 9,766,654 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 3 - 3 Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (2,864) - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available, are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. U.S. Treasury Bills are valued by an independent pricing service approved by the Board of Directors. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Greater China Fund January 31, 2011 (Unaudited) Common Stocks96.2% Shares Value ($) China60.8% AsiaInfo-Linkage 1,364,910 a 29,290,969 AviChina Industry & Technology, Cl. H 100,018,000 a 47,593,105 Beijing Capital Land, Cl. H 68,334,000 22,700,142 Bengang Steel Plates, Cl. B 52,237,245 26,799,841 Changfeng Axle China 6,697,000 3,169,557 China Automation Group 29,368,000 22,449,806 China Communications Services, Cl. H 7,278,000 4,452,689 China International Marine Containers Group, Cl. B 7,840,378 18,583,646 China Merchants Property Development, Cl. B 1,764,635 3,238,818 China National Materials, Cl. H 54,746,000 46,975,398 China Pacific Insurance Group, Cl. H 5,606,000 22,181,976 China Shipping Container Lines, Cl. H 5,139,000 a 2,372,865 ChinaSoft International 21,460,000 a 5,257,207 Chongqing Changan Automobile, Cl. B 26,292,615 22,796,724 Chongqing Machinery & Electric, Cl. H 56,142,000 19,082,080 CSG Holding, Cl. B 4,444,869 6,305,304 Dalian Refrigeration, Cl. B 16,238,818 17,328,848 Feihe International 1,038,563 a 9,887,120 Hangzhou Steam Turbine, Cl. B 5,295,488 11,037,007 Hollysys Automation Technologies 740,676 a 11,887,850 Hunan Non-Ferrous Metal, Cl. H 89,948,000 a 35,302,454 Inspur International 194,955,000 b 16,753,330 LDK Solar, ADR 1,705,906 a 21,340,884 Lianhua Supermarket Holdings, Cl. H 3,321,000 15,462,064 Mindray Medical International, ADR 410,226 10,731,512 RDA Microelectron, ADR 189,000 2,540,160 Shanghai Baosight Software, Cl. B 4,997,664 10,709,994 Shanghai Friendship Group, Cl. B 22,240,801 48,040,130 Spreadtrum Communications, ADR 2,463,415 a,b 52,963,423 Travelsky Technology, Cl. H 22,357,000 22,481,307 Visionchina Media, ADR 4,187,182 a,b 18,214,242 Xinjiang Xinxin Mining Industry, Cl. H Hong Kong25.0% China Agri-Industries Holdings China Foods CIMC Enric Holdings a,b CITIC Pacific Digital China Holdings Dynasty Fine Wines Group Intime Department Store Group Ju Teng International Holdings Kingsoft Lifestyle International Holdings LK Technology Holdings a Shimao Property Holdings TCC International Holdings Truly International Holdings Zhuzhou CSR Times Electric, Cl. H Taiwan10.4% Cathay Financial Holding Chinatrust Financial Holding Coretronic D-Link Formosa Chemicals & Fibre HON HAI Precision Industry KGI Securities Siliconware Precision Industries Wistron Total Common Stocks (cost $784,480,059) Number of Warrants3.9% Warrants Value ($) China China XD Electric, Cl. A (5/5/14) a CITIC Securities, Cl.A (5/5/14) a Henan Pinggao Electric, Cl. A (5/5/14) a Total Warrants (cost $51,951,664) Total Investments (cost $836,431,723) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in non-controlled affiliates (cost $90,387,396). At January 31, 2011 the aggregate cost of investment securities for income tax purposes was $836,431,723. Net unrealized appreciation on investments was $207,533,147 of which $271,968,766 related to appreciated investment securities and $64,435,619 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology Industrial Financial Consumer Discretionary Consumer Staples Materials Health Care Telecommunication Services .4  Based on net assets. At January 31, 2011, the fund held the following forward foreign currency exchange contracts: (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds($) Value ($) Appreciation ($) Sales; Hong Kong Dollar, Expiring 2/1/2011 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2011 in valuing the fund's investments: Level 3 -Significant Level 1 - Unadjusted Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 1,003,286,514 - Warrants+ 40,678,356 Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 109 - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available, are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Satellite Alpha Fund January 31, 2011 (Unaudited) Registered Investment Companies95.1% Shares Value ($) Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 3,785 a 54,505 Dreyfus Emerging Markets Fund, Cl. I 1,133 a 14,921 Dreyfus Global Absolute Return Fund, Cl. I 13,246 a,b 161,866 Dreyfus Global Real Estate Securities Fund, Cl. I 11,707 a 86,868 Dreyfus Inflation Adjusted Securities Fund 6,018 a 77,209 Dreyfus International Bond Fund, Cl. I 3,182 a 51,970 Dreyfus Natural Resources Fund, Cl. I 2,857 a,b 83,125 Dreyfus/The Boston Company Emerging Markets Core Equity Fund, Cl. I 1,310 a 36,483 Total Investments (cost $519,074) % Cash and Receivables (Net) % Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. At January 31, 2011, the aggregate cost of investment securities for income tax purposes was $519,074. Net unrealized appreciation on investments was $47,873 of which $48,863 related to appreciated investment securities and $990 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2011 in valuing the fund's investments: Level 2 - Other Level 1 - Unadjusted Significant Observable Level 3 -Significant Assets ($) Quoted Prices Inputs Unobservable Inputs Total Investments in Securities: Mutual Funds 566,947 - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2011. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: March 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: March 25, 2011 By: /s/ James Windels James Windels, Treasurer Date: March 25, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
